Citation Nr: 1540869	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  14-31 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from October 2004 to July 2005, August 2006 to December 2006, and June 2009 to October 2009 with additional service in the Army National Guard.  He is the recipient of the Combat Medical Badge and the Combat Action Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  During the course of the appeal, the Veteran moved to Colorado, and jurisdiction over his case was transferred to the Denver, Colorado RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

In an August 2014 rating decision, the RO denied the Veteran's claim of entitlement to service connection for hypertension, asserted as secondary to service-connected PTSD.  In September 2014, the Veteran expressed a timely notice of disagreement with that determination.  To date, however, no Statement of the Case has been furnished, and such should be accomplished on remand.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case addressing entitlement to service connection for hypertension to include as secondary to service-connected PTSD.  In connection therewith, the Veteran and his representative should be provided with appropriate notice of his appellate rights.  If, and only if, the Veteran perfects an appeal of this issue should this question be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

